Denman, J. (concurring).
In Allanson v Cummings (81 AD2d 16, 21), we held that, where a motor vehicle is totally destroyed, “plaintiff must initially prove that for a stated period he was in fact unable to obtain a replacement vehicle. Upon such proof plaintiff may then recover damages for the loss of the destroyed vehicle’s use which is the reasonable rental value of a substitute vehicle for a reasonable period of time until a replacement can be made.”
While I agree with the majority that plaintiff here is not entitled to recover, I ground my opinion on the fact that his proof fell short of the standard established in Allanson (supra). Plaintiff testified that he rented a replacement vehicle immediately after the accident and that he did not attempt to purchase a replacement. He admitted that he owned a business, had money in the bank and owned two racehorses but testified that he wanted to use the money to buy a house. Plaintiff thus failed to prove first, that he was unable to obtain a replacement vehicle and second, that the rental period was reasonable.
I cannot agree with the majority that an insurer’s inordinate delay in adjusting a claim coupled with a plaintiff’s inability to purchase a replacement can never serve as a predicate for recovery under the rule of Allanson (supra).